Name: Commission Regulation (EEC) No 1232/91 of 8 May 1991 adjusting the agricultural conversion rates for the pigmeat sector in Portugal and Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 5 . 91 Official Journal of the European Communities No L 118/53 COMMISSION REGULATION (EEC) No 1232/91 of 8 May 1991 adjusting the agricultural conversion rates for the pigmeat sector in Portugal and Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 287/91 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 2205/90 (4), lays down that the agricultural conversion rates of a Member State should be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the movement of the market rate for the Portuguese escudo and the Spanish peseta during the reference period 1 to 7 May 1991 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (5), as last amended by Regulation (EEC) No 1133/91 ('), entail , in accordance with Article 2 of Commission Regu ­ lation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3672/89 ( ¢), an increase in the monetary differences applicable in the pigmeat sector in Portugal and Spain, effective from 13 May 1991 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to avoid the creation of new monetary differences having regard to the criteria in Article 7 of Regulation (EEC) No 3578/88, HAS ADOPTED THIS REGULATION : Article 1 In Annex V to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Agricultural conversion rates Products ECU 1 - Pta . . . Applicable until ECU 1 - Pta . . . Applicable from 'Pigmeat 145,535 12 May 1991 145,756 13 May 1991 ' Article 2 In Annex X to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Agricultural conversion rates Products ECU 1 - Esc . . . Applicable until ECU 1 - Esc . . . Applicable from 'Pigmeat 203,179 12 May 1991 202,713 13 May 1991 ' O OJ No L 312, 18 . 11 . 1988, p . 16 . (2) OJ No L 35, 7 . 2 . 1991 , p. 10 . O OJ No L 164, 24. 6 . 1985 , p. 6 . O OJ No L 201 , 31 . 7. 1990, p. 9 . 0) OJ No L 164 , 24. 6. 1985, p. 11 . (') OJ No L 113 , 6 . 5 . 1991 , p. 47 . O OJ No L 310, 21 . 11 . 1985, p. 4. ( ¢) OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 118/54 Official Journal of the European Communities 13 . 5 . 91 Article 3 This Regulation shall enter into force on 13 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission